Exhibit 99.1 PAN AMERICAN SILVER PROVIDES UPDATE ON PERUVIAN LABOUR STRIKE Vancouver, B.C. – July 3, 2008 Pan American Silver Corp. (NASDAQ: PAAS; TSX: PAA) reported today that its Quiruvilca and Huaron mines in Peru continue to operate normally in spite of the illegal strike that was called by the National Mining Workers Union, which commenced on Monday, June 30, 2008. At the Company’s Morococha operation, underground mining has been curtailed as both Company miners and contractor miners have joined the job action.The Morococha mill had continued to process at capacity from previously stockpiled ore until yesterday; however, processing has now stopped.The Company continues to monitor the situation and as of now is still not expecting any material change to its annual forecast production estimate for Morococha. Information Contact Kettina
